Citation Nr: 1026095	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), an 
anxiety disorder, major depressive disorder, and a personality 
disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1969 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated January 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The Veteran has not requested a Board personal hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy during 
service.

3.  There is no credible supporting evidence of a claimed in-
service stressful event of personal sexual assault. 

4.  The Veteran did not experience chronic psychiatric symptoms, 
including PTSD, an anxiety disorder, and major depressive 
disorder in service.

5.  The Veteran did not experience continuous psychiatric 
symptoms, including PTSD, anxiety disorder, or major depressive 
disorder since service separation. 

6.  The post-service symptoms diagnosed as PTSD, an anxiety 
disorder, major depressive disorder, and a personality disorder 
are not related to any in-service injury or disease. 



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including PTSD, an anxiety disorder, major depressive disorder, 
and a personality disorder is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  The notice requirements of VCAA 
require VA to notify the claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.

In a September 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what evidence VA 
would obtain.  The notice informed the Veteran that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.  The notice advised the Veteran to furnish this type of 
evidence or inform VA of potential sources of such evidence.  The 
Veteran has had ample opportunity to respond.  In compliance with 
Dingess, a March 2006 letter informed him of disability rating 
and effective date criteria.  Neither the Veteran nor his 
representative alleges that notice has been less than adequate.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has 
considered whether a VA examination or medical opinion is 
necessary.  Because the evidence demonstrates no in-service 
injury or disease, including a claimed in-service stressful event 
of personal assault, to which current psychiatric symptoms or 
diagnoses could be related, the Board finds that a VA examination 
or medical opinion is not necessary to decide this claim.  See 38 
U.S.C.A. § 5103A(a)(2) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance 
where there is "no reasonable possibility that further 
assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, the 
Veteran's service personnel records, post-service private 
treatment records, including those obtained from the U.S. Social 
Security Administration, and the Veteran's statements.  The 
Veteran and his representative have not identified any pertinent 
evidence that remains outstanding.

Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not disabilities for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor and such evidence include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  The regulation specifically provides that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a Veteran 
engaged in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not contradicted 
by service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, 
38 U.S.C.A. § 1154(b) requires that a veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies a veteran's testimony or 
statements as to the occurrence of the claimed stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

In this Veteran's case, the evidence does not show, nor does the 
Veteran allege, that he engaged in combat with the enemy during 
active service.  The Veteran has specifically stated that his 
claimed PTSD is not due to combat experiences, but is due to an 
alleged in-service sexual assault.  The Board also finds that 
there is no objective evidence that the Veteran "engaged in 
combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b) 
is not applicable in the instant case.

The Veteran contends that he suffers from PTSD or other 
psychiatric disorders due to an in-service stressor of personal 
assault.  In his August 2005 claim, the Veteran contends he was 
sexually assaulted by a non-commissioned officer (NCO), whom he 
identifies by name, while at the Scholfield Barracks in Hawaii, 
in 1972.  The Veteran contends he just remembered this statement 
while talking with a psychologist, M.K., Ph.D.  In his December 
2005 statement, the Veteran contends that in 1972 he was invited 
into the NCO's room to watch television, and while in his room 
was sexually assaulted when the NCO grabbed him, bent him over 
his bed, and anally penetrated him.  In a May 2005 private 
medical record from M.K., Ph.D., the Veteran contended the sexual 
assault involved the NCO entering his room, suddenly attacking 
and anally assaulting him in 1972.  In his July 2006 statement, 
the Veteran repeated his contentions that in 1972 he was watching 
television in the NCO's room at the barracks when he was sexually 
assaulted.  

While the Veteran initially filed separate claims for service 
connection for PTSD and depression, he has since listed and 
received diagnoses for other psychiatric symptoms or disorders 
that he feels he has and that he believes are related to service.  
Based on the Veteran's contentions, private medical records, and 
subsequent treatment of the claim by the RO, the Board has 
broadened and recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder that includes 
PTSD, an anxiety disorder, major depressive disorder, and a 
personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

After considering the evidence, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressful event of personal assault occurred, nor is there 
otherwise evidence of any in-service psychiatric injury or 
disease.  There is no service record or other corroborative 
evidence, including non-service records, which suggest the 
Veteran was the victim of a sexual assault of any type during 
service.  The Veteran first contended many years after service, 
in 2005, that a sexual assault occurred in service in 1972.  

In the June 2005 informal service connection claim, the Veteran 
lists depression as the psychiatric disorder, but does not 
identify when the symptoms began.  In the August 2005 statement, 
which the RO treated as a claim for service connection for PTSD, 
the Veteran contends an in-service sexual assault occurred in 
1972, and that he just remembered the incident while talking with 
a psychologist.  Based on records received from the Social 
Security Administration, the Board notes that the Veteran is 
currently in receipt of nonservice-connected pension for an 
anxiety-related disorder.

The Veteran filed his claim for service connection for a 
psychiatric disorder (depression) in June 2005.  Even when the 
Veteran filed this claim for service connection for a psychiatric 
disorder, he did not claim service connection for PTSD and did 
not mention any in-service stressful event, including personal 
sexual assault.  Pursuant to this compensation claim, in his 
August 2005 statement, as noted, the Veteran contends he just 
remembered the incident earlier in that year.  Notwithstanding 
the fact that the Veteran has previously filed with VA claims for 
service connection for various disabilities, was granted service 
connection for disabilities, and has been represented by a 
service organization since 1990, he did not mention or claim any 
psychiatric disorder during any of these filings or statements 
made to VA prior to June 2005.  In a May 2005 claim for service 
connection, the Veteran did not mention that he had psychiatric 
symptoms or claim service connection for a psychiatric disorder.  
His only reference to "emotional stress" was to indicate that 
carpal tunnel syndrome caused emotional stress because of limited 
use of the hands.  He did not indicate until a June 2005 
statement that he wanted to add depression to his disabilities. 

Contrary to the Veteran's recent assertion of in-service sexual 
assault made for compensation purposes, a March 1989 treatment 
record indicates the Veteran specifically denied any service-
connected problems.  The evidence does show that the Veteran 
reported a post-service sexual assault while he was in prison.  A 
November 1990 private treatment record specifically identifies 
the Veteran's contentions that he had traumatic experiences in 
prison, including a sexual assault in jail, and no mention of an 
in-service sexual assault.  The examiner also noted the Veteran's 
statement that he was a "happy-go-lucky person before the prison 
experience."  A December 1990 psychiatric review noted that the 
Veteran was sexually assaulted in prison, that he was depressed 
in prison, and that his depression has really worsened since his 
release from prison (April  2005).  Such reports of a post-
service sexual assault in prison, with resulting symptomatology 
of depression, which omitted any reference to an in-service 
sexual assault, are of more probative value because these 
statements were made for treatment purposes.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care). 

In addition, there is no evidence from sources other than the 
Veteran's service records to corroborate the Veteran's account of 
the in-service stressor incident, while there is evidence from 
other sources corroborating the Veteran's report of a post-
service sexual assault during imprisonment.  In this case, there 
are no records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians, no evidence of tests for sexually transmitted 
diseases, and no statements from family members, roommates, 
fellow service members, or clergy during or soon after service 
that reflect any reports of in-service sexual assault or of 
behavioral changes.  There are also no corroborating statements 
from other sources, including lay statements, that tend to show 
the occurrence of the claimed in-service stressful event or 
indicate that the Veteran told anyone or sought examination or 
treatment after the claimed assault.  The Veteran has not alleged 
that he reported the claimed in-service sexual assault to anyone, 
including any authority, health care professional, friend, or 
family member, until 2005, notably, after imprisonment and the 
reported post-service sexual assault during the imprisonment.  

In addition, the evidence of record does not show behavior 
changes following the claimed in-service sexual assault.  In this 
case, the evidence does not include a request for a transfer to 
another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, or unexplained 
economic or social behavior changes.  There are also no 
corroborating statements from other sources, including lay 
statements, that tend to show the behavioral changes.  The 
Veteran was transferred from his duty station in Hawaii, to 
Texas, in January 1974.  This transfer was part of rotation, the 
record does not indicate it was based on a request for transfer, 
and the Veteran has not asserted that he made any such request 
for transfer.  In addition, the date of the claimed in-service 
assault, sometime in 1972, is at least more than one year prior 
to the transfer.  

Regarding work performance, service personnel records show no 
deterioration in work performance past 1972.  An examination of 
the enlisted efficiency reports available in the record between 
1971 and 1975 shows consistency in work performance.  More 
specifically, the December 1972 enlisted efficiency report rates 
the Veteran outstanding in four categories, and excellent in two 
categories (with no ratings of above average, average, below 
average, or unsatisfactory), and the August 1973 enlisted 
efficiency report rates the Veteran outstanding in all six 
categories, including the following assertion from his superior: 
"I suggest this EM be promoted ahead of his contemporaries."  
The Veteran was absent without leave twice during active duty, 
from January 20, 1973 to January 21, 1973, and from April 22, 
1974 to May 20, 1974.  These two violations do not constitute a 
change in behavior after the claimed in-service assault because 
they are both too far separated from the claimed incident, and 
the enlisted efficiency reports suggest the periods of AWOL were 
not indicative of the Veteran's overall behavior.  Moreover, the 
AWOLs occurred after a duty station transfer to Texas, not while 
stationed in Hawaii, where the personal sexual assault is alleged 
to have occurred.  Subsequently, a September 1974 Enlisted 
Efficiency Report reflects the Veteran's excellent leadership and 
responsibility in his duty performance.  A January 1975 Enlisted 
Efficiency Report reflects the Veteran had initiative and 
responsibility to perform excellent work.  For these reasons, the 
Board finds that there is no credible supporting evidence of a 
claimed in-service stressful event of personal sexual assault.  

The Board further finds that the Veteran did not experience 
chronic psychiatric symptoms in service or continuous psychiatric 
symptoms since service separation in October 1975, including 
symptoms of PTSD, an anxiety disorder, or depression.  The 
Veteran's service treatment records contain no mention of 
complaints, findings, diagnosis, or treatment of symptoms of any 
psychiatric disorder.  As indicated, when the Veteran reported in 
the August 2005 statement that he just remembered the alleged in-
service sexual assault incident; in previous service connection 
claims in 1990 and 2005, the Veteran did not mention psychiatric 
symptoms; and private medical records reflect the Veteran's own 
history of post-service onset of psychiatric symptoms and post-
service psychiatric complaints and diagnoses, including 
depression and PTSD, years after service based on a history of 
post-service sexual assault while in prison and post-service 
onset of symptoms.  

A February 2007 psychosocial evaluation reflects Axis I diagnoses 
of recurrent major depressive disorder, anxiety disorder (NOS), 
alcohol dependence (in remission in controlled setting), and 
pedophilia (as per previous diagnoses and documentation).  The 
examiner noted the Veteran contended he could not remember when 
the symptoms of depression began, and that he had attempted 
suicide on two separate occasions, at age 15, and in 1998.  The 
examiner administered psychological testing to the Veteran using 
the Minnesota Multiphastic Personality Inventory-2 test and the 
Beck Depression Inventory-II test.  The examiner was of the 
opinion that the Veteran did not meet the diagnostic criteria for 
PTSD, although he displayed some of the symptoms, and that it 
cannot be determined that these symptoms have occurred as 
specific to and limited to his reported trauma experience in 
service.  The examiner also notes that it is difficult to factor 
out the impact of the Veteran's prison experiences in terms of 
current symptomatology, but it is possible that the reported 
trauma in service could have exacerbated the depression somewhat.  
The examiner indicates the attempted suicide at age 15 serves as 
evidence the Veteran began to struggle with some psychological 
difficulties prior to military service.  However, no acquired 
psychological disorders were shown on entrance examination in 
January 1969, and there is no clear and unmistakable evidence 
that they pre-existed service.

With regard to the Veteran's post-service symptoms assessed, and 
the examiner's opinion at the at the February 2007 evaluation 
that the reported trauma in service could have exacerbated the 
depression somewhat, the weight of the evidence is against 
service connection for these psychiatric disorders.  As the above 
analysis reflects, service connection is not warranted for any 
diagnosed psychiatric disorder because weight of the evidence 
demonstrates no in-service psychiatric injury or disease during 
service, including that the claimed in-service stressful event of 
personal sexual assault did not occur.  

The Board has found, as a fact, that there is no credible 
supporting evidence that the claimed in-service stressful event 
occurred; therefore, the February 2007 medical opinion which 
purported to provide a nexus between the Veteran's claimed 
psychiatric disorder and his military service is based on an 
inaccurate history regarding what occurred in service, and is of 
no probative value.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g. Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected).

Moreover, the post-service symptoms diagnosed as PTSD, an anxiety 
disorder, major depressive disorder, and a personality disorder 
have not been related to any in-service injury or disease, nor 
may they be related because there is no in-service injury or 
disease to which they could be related.  To the extent the 
Veteran contends that he has a personality disorder, such cannot 
serve as a basis for a grant of service connection because 
personality disorders are not considered disabilities for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a psychiatric disorder, including PTSD, an anxiety disorder, 
major depressive disorder, and a personality disorder, and the 
claim must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, including PTSD, an 
anxiety disorder, major depressive disorder, and a personality 
disorder, is denied


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


